Per Curiam.
This cause being reached in its regular order for final' adjudication, was referred by the court to -its comniis-sioners for investigation, who report that the judgment: of the Circuit Court ought to be reversed.
James A. Cox, the intestate of defendant in error,.sued the plaihtiff in error upon a single count alleging-“for that whereas one day of Jan’y. A. D. 1887, in cpnsid: eration that the plaintiff at the request of the defendant-had before that time done and bestowed certain work and services in and about the business of the defendant, and" for it the defendant promised the plaintiff to pay him on-*646request so "much money as he therefore reasonably deserved to have, and the plaintiff avers that he then and ■there reasonably deserved to have therefor the sum of,” ■etc., filing therewith as a bill of particulars the following :
“Orlando, Florida, June 24th, 1889.
By eommisions on donations of Williams property at St. Petersburg, $20,000.”
The defendant filed two pleas, the first that it never was indebted, and the second that it did not promise as alleged. The case was tried before a referee who, after taking testimony, rendered a judgment for the defendant in error who, upon the death of the original plaintiff, had become as his administratrix, a party to the suit. From this judgment the defendant sued out writ of error to this court.
' The plaintiff’s claim was for compensation for services in securing a donation of land by one Williams to the defendant company.. He based his claim upon an alleged agreement entered into by him with .one Sweetapple'as agent of the company. The authority of the alleged agent was denied by the company, and the plaintiff was permitted over.the objection of defendant, in establishing such agency, to testify to representations made by Sweet-apple that he was such agent. This was error, as agency can not be so proven. Mechem on Agency, Sec. 100; 1 Am. & Eng. Ency. of Law, 690; Lakeside Press & Photo-Engraving Co. v. Campbell, 39 Fla. 523, 22 South. Rep. 878.
The other questions involved are not decided.
The judgment is reversed and a new trial granted.